Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of April 1, 2019 (this “Agreement”), is entered
into by and between AmeriGas Partners, L.P., a Delaware limited partnership (the
“Partnership”), and AmeriGas Propane, Inc., a Pennsylvania corporation and the
general partner of the Partnership (the “General Partner”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, UGI Corporation, a
Pennsylvania corporation (the “Parent”), AmeriGas Propane Holdings, Inc., a
Delaware corporation, AmeriGas Propane Holdings, LLC, a Delaware limited
liability company (“Merger Sub”), the Partnership and the General Partner are
entering into an Agreement and Plan of Merger (as it may be amended from time to
time, the “Merger Agreement”), pursuant to which (and subject to the terms and
conditions set forth therein) Merger Sub shall be merged with and into the
Partnership, the separate existence of Merger Sub shall cease and the
Partnership shall survive and continue to exist as a Delaware limited
partnership (the “Merger”);

WHEREAS, as of the date hereof, the General Partner is the Record Holder and
beneficial owner in the aggregate of, and has the right to vote and dispose of,
the number of common units representing limited partner interests in the
Partnership (“Common Units”) set forth opposite its name on Schedule A hereto
(the “Existing Units”);

WHEREAS, as a condition and inducement to the Partnership’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the General Partner is entering into this
Agreement; and

WHEREAS, the General Partner acknowledges that the Partnership is entering into
the Merger Agreement in reliance on the representations, warranties, covenants
and other agreements of the General Partner set forth in this Agreement and
would not enter into the Merger Agreement if the General Partner did not enter
into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
General Partner hereby agrees as follows:

1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Audit Committee” has the meaning ascribed thereto in the Partnership Agreement.

“Covered Unitholder” means the General Partner and each such other Person as may
later become party to this Agreement as a result of becoming a Record Holder or
beneficial owner of Covered Units pursuant to Section 6(a), by joinder or
otherwise.



--------------------------------------------------------------------------------

“Covered Units” means the Existing Units of which the General Partner is the
Record Holder or beneficial owner as of the date hereof, together with any
Common Units of which the General Partner becomes the Record Holder or
beneficial owner on or after the date hereof (or any Common Units with respect
to which any Person as may later become party to this Agreement pursuant to
Section 6(a), by joinder or otherwise, if applicable, becomes the Record Holder
or beneficial owner on or after the date hereof).

“Proxy Designee” means a Person designated by the Audit Committee by written
notice to each of the parties hereto, which notice may simultaneously revoke the
designation of any other Person as a Proxy Designee.

“Record Holder” has the meaning ascribed thereto in the Partnership Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

2. Agreement to Vote Covered Units. Prior to the Termination Date (as defined
herein), each Covered Unitholder, severally and not jointly, irrevocably and
unconditionally agrees that it shall at any meeting of the limited partners of
the Partnership (whether annual or special and whether or not an adjourned or
postponed meeting), however called and in connection with the Merger, appear at
such meeting or otherwise cause the Covered Units to be counted as present
thereat for purpose of establishing a quorum and vote (or consent), or cause to
be voted at such meeting (or validly execute and return and cause such consent
to be granted with respect to), in person or by proxy, all Covered Units (in all
manners and by each applicable class): (a) in favor of the Merger, the approval
of the Merger Agreement and any other matter necessary or desirable for the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger, and (b) against any action, agreement, transaction, or proposal that
is intended, would reasonably be expected, or the result of which would
reasonably be expected, to impede, interfere with, delay, postpone, discourage,
frustrate the purposes of, or adversely affect any of the transactions
contemplated by the Merger Agreement, including the Merger. For the avoidance of
doubt, no Covered Unitholder (in its capacity as a unitholder) shall be under
any obligation whatsoever to require or request that the limited partners of the
Partnership vote on, consent to or otherwise approve or reject any matter or
issues; notwithstanding the foregoing, if any Covered Unitholder is the
beneficial owner, but not the Record Holder, of any Covered Units, such
beneficial owner agrees to take all actions necessary to cause the Record Holder
and any nominees to vote (or execute a consent with respect to) all of such
Covered Units in accordance with this Section 2.

 

2



--------------------------------------------------------------------------------

3. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, EACH COVERED
UNITHOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS, HUGH
J. GALLAGHER, ANN KELLY, AND ANY OTHER PROXY DESIGNEE, EACH OF THEM
INDIVIDUALLY, SUCH COVERED UNITHOLDER’S, AS APPLICABLE, PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR EXERCISE A
WRITTEN CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN ACCORDANCE WITH
SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE AND EXCEPT AS
TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS REVOKED BY THE
AUDIT COMMITTEE) AND COUPLED WITH AN INTEREST AND EACH COVERED UNITHOLDER SHALL
TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY
TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY OTHER PROXY
PREVIOUSLY GRANTED BY SUCH COVERED UNITHOLDER, AS APPLICABLE, WITH RESPECT TO
THE COVERED UNITS (AND EACH COVERED UNITHOLDER HEREBY REPRESENTS TO THE
PARTNERSHIP THAT ANY SUCH OTHER PROXY IS REVOCABLE AND HEREBY REVOKES ANY SUCH
OTHER PROXIES). EACH COVERED UNITHOLDER HEREBY AFFIRMS THAT THE IRREVOCABLE
PROXY SET FORTH IN THIS SECTION IS GIVEN IN CONNECTION WITH THE MERGER
AGREEMENT, AND THAT SUCH IRREVOCABLE PROXY IS GIVEN TO SECURE THE PERFORMANCE OF
THE DUTIES OF SUCH COVERED UNITHOLDER UNDER THIS AGREEMENT.

(b) The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.

4. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) the mutual written agreement of the parties hereto to
terminate this Agreement (such earliest date being referred to herein as the
“Termination Date”); provided that the provisions set forth in Sections 12 to 18
shall survive the termination of this Agreement; provided further that any
liability incurred by any party hereto as a result of a breach of a term or
condition of this Agreement prior to such termination shall survive the
termination of this Agreement. Upon termination of this Agreement, none of the
Covered Unitholders shall have any further obligations or liabilities hereunder.

5. Representations and Warranties of each Covered Unitholder. Each Covered
Unitholder, severally (but not jointly) and making representations only as to
itself, hereby represents and warrants to the Partnership as follows:

(a) Such party is the Record Holder and beneficial owner of, and has good and
valid title to, its respective Covered Units, free and clear of Liens other than
as created by this Agreement, the Merger Agreement or arising under generally
applicable securities Laws. Such party has voting power, power of disposition,
and power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Covered Units. As of the date hereof, other

 

3



--------------------------------------------------------------------------------

than the Covered Units or as contemplated by the Standby Equity Commitment
Agreement dated November 7, 2017 among the Partnership, the General Partner and
Parent, such party is not the Record Holder and does not own beneficially any
(i) units or voting securities of the Partnership, (ii) securities of the
Partnership convertible into or exchangeable for units or voting securities of
the Partnership or (iii) options or other rights to acquire from the Partnership
any units, voting securities or securities convertible into or exchangeable for
units or voting securities of the Partnership. The Covered Units are not subject
to any voting trust agreement or other contract to which such party is a party
restricting or otherwise relating to the voting or Transfer of the Covered
Units. Such party has not appointed or granted any proxy or power of attorney
that is still in effect with respect to any Covered Units, except as
contemplated by this Agreement.

(b) Such party is duly organized, validly existing and in good standing under
the Laws of Pennsylvania, or such other Laws of its jurisdiction, and has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by such party, the performance by such party of its obligations hereunder and
the consummation by such party of the transactions contemplated hereby have been
duly and validly authorized by such party and no other actions or proceedings on
the part of such party are necessary to authorize the execution and delivery by
such party of this Agreement, the performance by such party of its obligations
hereunder or the consummation by such party of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
party and, assuming due authorization, execution and delivery by the
Partnership, constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

(c) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Authority is necessary on the part of such party for the execution, delivery and
performance of this Agreement by such party or the consummation by such party of
the transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by such party nor the consummation by such party
of the transactions contemplated hereby nor compliance by such party with any of
the provisions hereof shall (A) conflict with or violate, any provision of the
Organizational Documents of such party, (B) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such party pursuant to, any
contract to which such party is a party or by which such party or any property
or asset of such party is bound or affected or (C) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to such party or any
of such party’s properties or assets except, in the case of clause (B) or (C),
for breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of such party to perform its
obligations hereunder.

(d) As of the date of this Agreement, there is no action, suit, investigation,
complaint or other proceeding pending against such party or, to the actual
knowledge of such party, any other Person or, to the actual knowledge of such
party, threatened against such party or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the Partnership of
their rights under this Agreement or the performance by any party of its
obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(e) Such party understands and acknowledges that the Partnership is entering
into the Merger Agreement in reliance upon such party’s execution and delivery
of this Agreement and the representations and warranties of such party contained
herein.

6. Certain Covenants of each Covered Unitholder. Each Covered Unitholder,
severally (but not jointly) hereby covenants and agrees, in each case, only on
its own behalf as follows, in each case except as otherwise approved in writing
by Audit Committee:

(a) Prior to the Termination Date, and except as contemplated hereby, such party
shall not (i) Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of any of the Covered
Units or beneficial ownership or voting power thereof or therein (including by
operation of law), (ii) grant any proxies or powers of attorney, deposit any
Covered Units into a voting trust or enter into a voting agreement with respect
to any Covered Units or (iii) knowingly take any action that would make any
representation or warranty of such party contained herein untrue or incorrect or
have the effect of preventing or disabling such party from performing its
obligations under this Agreement. Notwithstanding anything to the contrary in
this Agreement, such party may Transfer any or all of the Covered Units, in
accordance with applicable Law, to each other or any Affiliate of the General
Partner; provided that prior to and as a condition to the effectiveness of such
Transfer, each Person to whom any of such Covered Units or any interest in any
of such Covered Units is or may be Transferred shall have executed and delivered
to the Partnership a counterpart of this Agreement pursuant to which such Person
shall be bound by all of the terms and provisions of this Agreement as if such
Person were a party with the obligations of a Covered Unitholder. Any Transfer
in violation of this provision shall be void.

(b) Prior to the Termination Date, in the event that such party becomes the
Record Holder or acquires beneficial ownership of, or the power to vote or
direct the voting of, any additional Common Units or other voting interests with
respect to the Partnership, such Covered Unitholder shall promptly notify the
Partnership of such Common Units or voting interests, such Common Units or
voting interests shall, without further action of the parties, be deemed Covered
Units and subject to the provisions of this Agreement, and the number of Common
Units held by such party set forth on Schedule A hereto shall be deemed amended
accordingly and such Common Units or voting interests shall automatically become
subject to the terms of this Agreement.

7. Transfer Agent. Each Covered Unitholder hereby authorizes the Partnership or
its counsel to notify the Partnership’s transfer agent that there is a stop
transfer order with respect to all Covered Units (and that this Agreement places
limits on the voting and Transfer of such Covered Units); provided, however, the
Partnership or its counsel shall further notify the Partnership’s transfer agent
to lift and vacate the stop transfer order with respect to the Covered Units on
the Termination Date.

8. Unitholder Capacity. This Agreement is being entered into by each Covered
Unitholder solely in its capacity as a holder of Common Units, and nothing in
this Agreement

 

5



--------------------------------------------------------------------------------

shall restrict or limit the ability of such Covered Unitholder or any of its
respective Affiliates or any employee thereof who is a director or officer of
the Partnership to take any action in his or her capacity as a director or
officer of the Partnership to the extent specifically permitted by the Merger
Agreement.

9. Disclosure. Each Covered Unitholder hereby authorizes the Partnership to
publish and disclose in any announcement or disclosure required by the SEC and
in the Proxy Statement and the Schedule 13E-3 such party’s identity and
ownership of the Covered Units and the nature of such party’s obligations under
this Agreement.

10. Non-Survival of Representations and Warranties. The representations and
warranties of each Covered Unitholder contained herein shall not survive the
Termination Date or the closing of the transactions contemplated hereby and by
the Merger Agreement.

11. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party hereto and otherwise as expressly set forth herein.

12. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally or by email transmission,
or mailed through a nationally recognized overnight courier, postage prepaid, to
the parties at the following addresses (or at such other address for a party as
specified by like notice, provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

 

  (i)

If to the General Partner (or any other Covered Unitholder):

UGI Corporation

460 North Gulph Road

King of Prussia, PA 19406

Attention: Monica M. Gaudiosi,

                 Vice President, General Counsel & Secretary

Email: gaudiosim@ugicorp.com

with copies (which shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attention: Ryan J. Maierson

                 John M. Greer

Email: ryan.maierson@lw.com

            john.greer@lw.com

 

6



--------------------------------------------------------------------------------

  (ii)

If to the Partnership:

AmeriGas Partners, L.P.

460 North Gulph Road

King of Prussia, PA 19406

Attention: Michelle Bimson Maggi

Email: michelle.bimson@amerigas.com

with copies (which shall not constitute notice) to:

Potter Anderson & Corroon, LLP

1313 N Market Street

Wilmington, DE 19801

Attention: Mark A. Morton

                 Thomas A. Mullen

Email: mmorton@potteranderson.com

            tmullen@potteranderson.com

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Joshua Davidson

                 Andrew J. Ericksen

Email: joshua.davidson@bakerbotts.com

            aj.ericksen@bakerbotts.com

Notices shall be deemed to have been received on the date of receipt if
(a) delivered by hand or nationally recognized overnight courier service or
(b) upon receipt of an appropriate confirmation by the recipient when so
delivered by email (to such email specified above or another email or emails as
such person may subsequently designate by notice given hereunder only if
followed by overnight or hand delivery).

14. Entire Agreement. This Agreement and the Merger Agreement (including the
Exhibits and Schedules thereto) constitute the entire agreement, and supersede
all prior written agreements, arrangements, communications and understandings
and all prior and contemporaneous oral agreements, arrangements, communications
and understandings between the parties with respect to the subject matter hereof
and thereof.

15. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement, with the
exception of those rights conferred to the Audit Committee in this Agreement.

 

7



--------------------------------------------------------------------------------

16. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of all other parties, and any such assignment without such
prior written consent shall be null and void; provided, however, that the
Partnership may assign all or any of its rights and obligations hereunder to any
direct or indirect wholly owned Subsidiary of the Partnership, and the General
Partner may Transfer any or all of the Covered Units in accordance with
Section 6(a); provided further that no assignment shall limit the assignor’s
obligations hereunder. Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

17. Other Miscellaneous Provisions. The provisions of Sections 9.6, 9.8, 9.9,
9.11 and 9.12 of the Merger Agreement shall be incorporated into to this
Agreement, mutatis mutandis, except for such changes as are required to comply
with applicable Law.

18. Audit Committee. In addition to any other approvals required by the parties
under this Agreement, any waiver, amendment, termination or assignment of rights
permitted by this Agreement must be approved, in the case of the Partnership, by
the Audit Committee.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership and the General Partner have caused to be
executed or executed this Agreement as of the date first written above.

 

GENERAL PARTNER AMERIGAS PROPANE, INC. By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   President and Chief Executive Officer

 

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

PARTNERSHIP AMERIGAS PARTNERS, L.P. By:   AmeriGas Propane, Inc., its general
partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   President and Chief Executive Officer

 

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Unitholder

   Existing Units  

General Partner

     23,756,882  

Schedule A